Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Current objections were originally presented in the office action dated 04/29/2021, applicant has no provided an argument or an amendment to address the claim objections and therefore they are still present.

Claims 13-14 are objected to because of the following informalities:  The claims depend from claim 12 which is cancelled.  Appropriate correction is required.

Claim 10 recites the limitation “the first receptacle” in line 2. There is no antecedent basis for the limitation
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 and 13-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CHAIMOVSKI et al. (US 2013/0240015 A1, hereinafter CHAIMOVSKI) in view of ENGLISH et al. (US 2010/0207571 A1, hereinafter ENGLISH) and in further view of HO et al. (US 2009/0007958 A1, hereinafter HO).

    PNG
    media_image1.png
    453
    753
    media_image1.png
    Greyscale


a foldable solar panel array  (See Fig.1A, Items#120-1 to 120-4, disclose a plurality of solar panels of a solar array, the panels are foldable) comprising a circuit electrically coupled to a panel of the array, wherein the circuit moves with the panel as the panel is folded (See Par.29, discloses a control circuit may be embedded in at least one of the panels, since the controller is embedded in one of the panels, when the panel with the controller is folded the controller moves with the panel). However CHAIMOVSKI does not disclose the circuit is configured to regulate a flow of current, or a receptacle electrically coupled to the circuit and integrated with a housing of the circuit; wherein the receptacle move with the panel as the panel is folded.
ENGLISH discloses a solar chargeable battery for portable devices comprising an electric circuit configured to regulate a flow of current (See Fig.1, Item#110 and Par.7, disclose “the power regulator to continue providing accurate (or well-controlled) voltage regulation and current regulation over a range of lighting conditions.”, the output is provided to the battery 140 and the battery charge is used to charge the mobile device 150).
CHAIMOVSKI and ENGLISH are analogous art since they both deal with solar chargers.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention disclosed by CHAIMOVSKI with that of ENGLISH by adding the power regulator for the benefit of increasing battery voltage to a desired level. However CHAIMOVSKI and ENGLISH do not disclose a receptacle electrically coupled to the circuit and integrated with a housing of the circuit; wherein the receptacle move with the panel as the panel is folded.

CHAIMOVSKI, ENGLISH and HO are analogous art since they all deal with solar chargers.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention disclosed CHAIMOVSKI and ENGLISH with that of HO by adding receptacles for the benefit of charging external portable electronic devices. 

As per claim 2, CHAIMOVSKI, ENGLISH and HO disclose the device of claim 1 as discussed above, wherein, when the panel is folded, the panel faces another panel of the foldable solar panel array (See CHAIMOVSKI, Figs.1A, 2A and 2B, disclose the panels face one another when they are folded).

As per claim 3, CHAIMOVSKI, ENGLISH and HO disclose the device of claim 1 as discussed above, further comprising a battery unit electrically coupled to the circuit (See 
As per claims 4 and 10, CHAIMOVSKI, ENGLISH and HO disclose the device of claim 3, wherein the includes a mating means for establishing a mated, electrical connection with a first electronic device (See HO, Fig.5, Item#601 and Par.21 disclose a foldable solar battery charger comprising a USB connecting port which is used to provide output voltage to an application system).
As per claims 6 and 14, CHAIMOVSKI, ENGLISH and HO disclose the device of claims 4 and 10 as discussed above, wherein the first electronic device is a mobile computing device (See HO, Fig.5, Item#601 and Par.21 disclose a foldable solar battery charger comprising a USB connecting port which is used to provide output voltage to an application system such as portable computer).

As per claims 7 and 15, CHAIMOVSKI, ENGLISH and HO disclose the device of claims 1 and 9 as discussed above, wherein the foldable solar panel array is user-carryable (See CHAIMOVSKI, Par.22, discloses a portable folding arrangement of panels).

As per claims 8 and 16, CHAIMOVSKI, ENGLISH and HO disclose the device of claims 1 and 9 as discussed above, wherein the circuit is enclosed in a housing having a thin cross-section such that the folding of the panel is not restricted (See CHAIMOVSKI, Fig.1B).


As per claims 5 and 13, CHAIMOVSKI, ENGLISH and HO disclose the device of claims 4 and 10, further comprising a second receptacle electrically coupled to at least one of: 
the battery unit and the circuit, the second receptacle including a second mating means for establishing a second mated, electrical connection with a second electronic device (See HO, Fig.5, Item#601 and Par.21, disclose “user can connect the power of the portable computer to the power connecting port 602 for receiving the output voltage 101 provided by the secondary battery 20 in the solar energy supplying device 1”).

Claims 18-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CHAIMOVSKI in view of ENGLISH and in further view of HO and in further view of SALA (US 9,929,443 B2, hereinafter SALA).
As per claim 18, CHAIMOVSKI, ENGLISH and HO disclose the device of claim 1 as discussed above, however CHAIMOVSKI, ENGLISH and HO do not disclose wherein the housing of the circuit is attached to a side of the panel opposite a side of the panel configured to receive solar radiation.
SALA discloses a solar USB charger comprising a charging circuit disclose wherein the housing of the circuit is attached to a side of the panel opposite a side of the panel configured to receive solar radiation (See Figs. 6A and 6B and Col.3, lines 37-39 and Col.4, lines 17-21, 
CHAIMOVSKI, ENGLISH, HO and SALA are analogous art since they all deal with solar chargers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by CHAIMOVSKI, ENGLISH and HO with that of SALA by forming the charging control circuit in a housing that is attached to the back of the solar panel for the benefit of allowing easy access for maintenance of the charging circuit while allowing the panels to be folded.

As per claim 19, CHAIMOVSKI, ENGLISH and HO disclose the device of claim 9 as discussed above, however CHAIMOVSKI, ENGLISH and HO do not disclose wherein the housing of the circuit is attached to a side of the first solar panel or the second solar panel opposite a side of the first solar panel or the second solar panel configured to receive solar radiation.
SALA discloses a solar USB charger comprising a charging circuit disclose wherein the housing of the circuit is attached to a side of the first solar panel or the second solar panel opposite a side of the first solar panel or the second solar panel configured to receive solar radiation (See Figs. 6A and 6B and Col.3, lines 37-39 and Col.4, lines 17-21, disclose a housing [Item#102] containing the charging circuit that is fastened to the backing board of the solar panels).
CHAIMOVSKI, ENGLISH, HO and SALA are analogous art since they all deal with solar chargers.
.
Conclusion
Response to Arguments/Amendments
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive. Applicant amended claims 1, 9 and 17 to include the limitation that the receptacle is “integrated with a housing of the circuit”. Applicant argued that HO does not disclose a receptacle integrated with a housing of the circuit, however the examiner respectfully disagrees. The examiner pointed out that the circuit disclosed by HO is inside the body 11 of the charger 1 comprising two foldable panels and the receptacle 60/601 is integrated with the housing 11 containing the control circuit. The examiner explains that the claims only call for a control circuit that is electrically coupled to the panel and does not call for a separate housing for the control circuit. The examiner further points the applicant to the objections to the claims raised in the previous office action which were not addressed in the applicant’s response.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/AHMED H OMAR/Examiner, Art Unit 2859        

/EDWARD TSO/Primary Examiner, Art Unit 2859